     Case 3:15-cv-01868-MMA-NLS Document 117 Filed 12/10/20 PageID.1994 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
       D.C., a minor by and through his                      Case No.: 15-cv-1868-MMA (NLS)
11     Guardian Ad Litem, Helen Garter, on
       behalf of himself and all others similarly            ORDER GRANTING DEFENDANT’S
12     situated,                                             EX PARTE MOTION FOR
                                                             PERMISSION TO FILE SUR-REPLY
13
                                          Plaintiff,         [Doc. No. 115]
14     v.
15     COUNTY OF SAN DIEGO, et al.,
16
                                      Defendants.
17
18
            On November 11, 2020, Plaintiff filed a motion for leave to file a second amended
19
      complaint. See Doc. No. 108. Defendant County of San Diego (the “County”) opposed,
20
      to which Plaintiff replied. See Doc. Nos. 109, 113. The County now requests permission
21
      to file a sur-reply. See Doc. No. 115. Plaintiff opposes the motion. See Doc. No. 116.
22
            The Local Rules do not authorize the filing of a sur-reply. See generally CivLR
23
      7.1. That said, District Courts have the discretion to either permit or preclude the filing
24
      of a sur-reply upon request. See Johnson v. Wennes, No. 08-CV-1798-L (JMA), 2009
25
      U.S. Dist. LEXIS 36992, 2009 WL 1161620, at *2 (S.D. Cal. Apr. 28, 2009). Such
26
      discretion “should be exercised in favor of allowing a sur-reply only where a valid reason
27
      for such additional briefing exists, such as where the movant raises new arguments in its
28

                                                       -1-                    15-cv-1868-MMA (NLS)
     Case 3:15-cv-01868-MMA-NLS Document 117 Filed 12/10/20 PageID.1995 Page 2 of 2



 1    reply brief.” Estate of Alvarado v. Tackett, No. 13-CV-1202 W (JMA), 2018 U.S. Dist.
 2    LEXIS 34794, at *3 (S.D. Cal. Mar. 2, 2018).
 3          The Court finds that additional briefing is warranted. First, Plaintiff raises a new
 4    argument in his reply. Plaintiff’s motion is devoid of Rule 16. See Doc. No. 109.
 5    Instead, he strictly briefs the matter under Rule 15. See id. at 9. In reply, he argues why
 6    Rule 15, not Rule 16 applies. See Doc. No. 113 p. 3. This is a new argument. Moreover,
 7    according to the County, an incident has occurred since the briefing on Plaintiff’s motion
 8    closed. See Doc. No. 115 at 2. Namely, the County’s settlement offer lapsed. See id.
 9    Whether and how this has any bearing on the merits of Plaintiff’s motion is unclear. But
10    the County should be permitted to update the Court, and its argument, accordingly.
11    Therefore, the Court finds good cause and GRANTS the County’s motion. The County
12    may file a three-page maximum sur-reply on or before December 14, 2020.
13          IT IS SO ORDERED.
14    Dated: December 10, 2020
15                                                  _____________________________
16                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-                     15-cv-1868-MMA (NLS)
